PD-1622-14                                                    PD-1622-14
                                                                                   COURT OF CRIMINAL APPEALS
OFFICE:                                       PAUL S. WATKINS                                       AUSTIN, TEXAS
415 St. Louis Street                           Gonzales County Attorney          Transmitted 2/13/2015 1:19:14 PM
                                                 415 St. Louis Street              Accepted 2/13/2015 2:07:34 PM
Phone: 830-672-6527                                                                                  ABEL ACOSTA
                                                Gonzales, Texas 78629
Fax: 830-672-5868                                                                                            CLERK
Email: countyattorney@co.gonzales.tx.us


                                                February 13, 2015


        Honorable Abel Acosta, Clerk
        Court of Criminal Appeals
        P.O. Box 12308, Capitol Station
        Austin, Texas 78711

                        RE:               Gregory Fonseca v. The State of Texas
                                          PD-1622-14
                                          Thirteenth Court of Appeals Cause No. 13-13-00500-CR
                                          Trial Court Cause No. 80-12-A

        Dear Mr. Acosta:
                The State has received a copy of the Petition for Discretionary Review filed
        by the Appellant in this matter. The State waives its right to respond to the Petition
        for Discretionary Review. However, if the Court grants the Petition, the State will
        file a brief on the merits.
              If you have any questions, please feel free to call. Thank you in advance for
        your consideration.

        Sincerely yours,

        /S/ Keri L. Miller_____________________                            February 13, 2015
        Keri L. Miller
        First Assistant County Attorney
        Gonzales County Attorney’s Office
        415 St. Louis Street
        Gonzales, Texas 78629
        830-672-6527
        kmiller@co.gonzales.tx.us
        S.B.N. 24051960                                              cc: Gregory Fonseca
                                                                         TDCJ No. 1878692
        Attorney for the State                                           Allred Unit
                                                                         2101 FM 369 N.
                                                                         Iowa Park, Texas 76367